DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunii (US 9,328,414).
Regarding claim 1, Kunii (Figs. 9-10) discloses a photoelectric conversion device (column 17, lines 15-25), comprising a substrate 1 and a thin film transistor unit layer arranged on the substrate, the photoelectric conversion device comprising a photosensitive surface (i.e., top surface of device) , wherein the thin film transistor unit layer comprises: an active layer 7 (column 10, lines 65-67); a source-drain metal layer 15 (labeled in Fig. 6I, column 12, lines 23-31) positioned at both ends of the active layer and electrically connected to the active layer; and a photonic crystal functional layer 33 (i.e., SiO, column 17, lines 1-3, the SiO layer 33 would function as a photonic crystal functional layer because it is made of SiO which is the same oxide material as recited in claim 4) disposed on a surface of the active layer away from the photosensitive surface.
Kunii does not specifically disclose the photonic crystal functional layer 33 reflects light incident from the photosensitive surface towards the active layer.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the photonic crystal functional layers of the claimed and Kunii devices are substantially identical in structure or composition (i.e., SiO), claimed property or function of having the photonic crystal functional layer “reflects light incident from the photosensitive surface towards the active layer” is presumed to be inherent.
Regarding claim 8, Kunii (Figs. 9-10) discloses a method of manufacturing a photoelectric conversion device (column 17, lines 15-25), comprising following steps: providing a substrate 1; and forming a thin film transistor unit layer on the substrate, wherein the photoelectric conversion device comprises a photosensitive surface (i.e., top surface of device), and forming the thin film transistor unit layer comprises: forming an active layer 7 on the substrate; forming a source-drain metal layer 15 on both ends of the active layer; and forming a photonic crystal functional layer 33 (i.e., SiO, column 17, lines 1-3, the SiO layer 33 would function as a photonic crystal functional layer because it is made of SiO which is the same oxide material as recited in claim 4) on a surface of the active layer away from the photosensitive surface.
Kunii does not specifically disclose the photonic crystal functional layer 33 reflects light incident from the photosensitive surface towards the active layer.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the photonic crystal functional layers of the claimed and Kunii devices are substantially identical in structure or composition (i.e., SiO), claimed property or function of having the photonic crystal functional layer “reflects light incident from the photosensitive surface towards the active layer” is presumed to be inherent.
Regarding claims 6-7, 10, 15 and 16, Kunii (Figs. 9-10) further discloses: the thin film transistor unit layer (Fig. 9) further comprises: a gate layer 3’ provided on the substrate; and a gate insulating layer 5 (labeled in Fig. 6A) disposed on the substrate and covering the gate layer, wherein the active layer 7 is disposed on the gate insulating layer 5; the thin film transistor unit layer (Fig. 10) further comprises: a gate insulating layer 9 disposed on the active layer 7; a gate layer 3’ disposed on the gate insulating layer 9; and an interlayer insulating layer (not labeled) disposed on the gate insulating layer and completely covering the gate layer, wherein the source-drain metal layer 15 is electrically connected to the both ends of the active layer 7 through the interlayer insulating layer; and a display device comprising the photoelectric conversion device (column 17, lines 15-25).
Claims 1, 6-8, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109828404A (cited in IDS and corresponding to English translation cited in PTO-892).
Regarding claim 1, CN ‘404 (Fig. 2) discloses a photoelectric conversion device (see abstract of translation), comprising a substrate 11 and a thin film transistor unit layer 101 arranged on the substrate, the photoelectric conversion device comprising a photosensitive surface (i.e., top surface of device), wherein the thin film transistor unit layer 101 comprises: an active layer 122; a source-drain metal layer 123 and 124 (page 9, 3rd paragraph of translation) positioned at both ends of the active layer and electrically connected to the active layer; and a photonic crystal functional layer 18 (i.e., SiN/SiO, page 9, 2nd paragraph of translation, the SiO layer of SiN/SiO layer 18 would function as a photonic crystal functional layer because it is made of SiO which is the same oxide material as recited in claim 4) disposed on a surface of the active layer 122 away from the photosensitive surface.
CN ‘404 does not specifically disclose the photonic crystal functional layer 18 reflects light incident from the photosensitive surface towards the active layer.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the photonic crystal functional layers of the claimed and CN ‘404 devices are substantially identical in structure or composition (i.e., SiO), claimed property or function of having the photonic crystal functional layer “reflects light incident from the photosensitive surface towards the active layer” is presumed to be inherent.
Regarding claim 8, CN ‘404 (Fig. 2) discloses a method of manufacturing a photoelectric conversion device (see abstract of translation), comprising following steps: providing a substrate 11; and forming a thin film transistor unit layer 101 on the substrate, wherein the photoelectric conversion device comprises a photosensitive surface (i.e., top surface of device), and forming the thin film transistor unit layer 101 comprises: forming an active layer 122 on the substrate; forming a source-drain metal layer 123 and 124 (page 9, 3rd paragraph of translation) on both ends of the active layer; and forming a photonic crystal functional layer 18 (i.e., SiN/SiO, page 9, 2nd paragraph of translation, the SiO layer of SiN/SiO layer 18 would function as a photonic crystal functional layer because it is made of SiO which is the same oxide material as recited in claim 4)  on a surface of the active layer away from the photosensitive surface.
CN ‘404 does not specifically disclose the photonic crystal functional layer 18 reflects light incident from the photosensitive surface towards the active layer.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the photonic crystal functional layers of the claimed and CN ‘404 devices are substantially identical in structure or composition (i.e., SiO), claimed property or function of having the photonic crystal functional layer “reflects light incident from the photosensitive surface towards the active layer” is presumed to be inherent.
Regarding claims 6-7, 10, 15 and 16, CN ‘404 (Fig. 2) further discloses: the thin film transistor unit layer further comprises: a gate layer 121 provided on the substrate; and a gate insulating layer (corresponding to a SiN layer of the SiN/SiO layer 18)  disposed on the substrate and covering the gate layer, wherein the active layer 122 is disposed on the gate insulating layer; the thin film transistor unit layer further comprises: a gate insulating layer disposed on the active layer (not shown in Fig. 2, see page 7, whole paragraph 6 of translation, “top gate type”); a gate layer disposed on the gate insulating layer (page 7, whole paragraph 6 of translation); and an interlayer insulating layer disposed on the gate insulating layer and completely covering the gate layer, wherein the source-drain metal layer is electrically connected to the both ends of the active layer through the interlayer insulating layer (page 7, whole paragraph 6 of translation, “passes through via hole”); and a display device comprising the photoelectric conversion device (see abstract of translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109828404A in view of Hu (US 2017/0293182).
Regarding claims 2 and 11, CN ‘404 does not disclose the photonic crystal functional layer comprises an inverse opal structure.
However, Hu (Fig. 1) teaches a photoelectric conversion device comprising a photonic crystal functional layer 20 comprises an inverse opal structure ([0024]).  Accordingly, it would have been obvious to form the photonic crystal functional layer of CN ‘404 comprising an inverse opal structure in order to form a uniform arrangement of lattices of holes that would increase light performance capability. 
Regarding claims 4-5 and 13-14, Hu further teaches: a material of the photonic crystal functional layer 20 is one of zirconia, silicon oxide, tungsten oxide, manganese oxide, titanium oxide, germanium oxide, or polycrystalline silicon ([0024]); and the photonic crystal functional layer is doped with a lanthanide metal oxide or a rare earth element ([0024], TrO).
Regarding claim 9, CN ‘404 does not disclose the photonic crystal functional layer is formed by one of chemical vapor deposition process, atomic layer deposition process, sol-gel process, or two-photon laser direct writing process.
However, it would have been obvious to form the photonic crystal functional layer of CN ‘404 by one of the processes as claimed because such processes are well known and commonly used in the art for producing high quality and high performance, solid materials.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  CN ‘404 and Hu as applied to claim 2 or 11 above, and further in view of Yamazaki et al (US 9,816,173).
Regarding claims 3 and 12, CN ‘404 further discloses a material of the photo crystal functional layer/gate dielectric layer is SiO (page 9, 2nd paragraph of translation) and a material of the active layer is metal oxide (page 9, 2nd paragraph of translation).  CN ‘404 does not disclose the material of the photo crystal functional layer/gate dielectric layer made of a metal oxide which is the same material as the active layer.
However, Yamazaki teaches a thin film transistor comprising a material of the gate dielectric layer can be selected from either SiO or metal oxide (column 7, lines 65-67 and column 8, lines 17-24).  Accordingly, it would have been obvious to substitute metal oxide material for SiO material of the photo crystal functional layer/gate dielectric layer of CN ‘404 because as is well known, metal oxide material is a high-k material that would reduce gate leakage current (see Yamazaki, column 8, lines 17-24). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 8 have been considered but are moot because the new ground of rejections (i.e., new interpretations, new combinations, new applied references, etc.) are applied in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817